DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Applicant’s response filed on December 22, 2021 has been entered.
	Claims 1, 3, 14-18, 31, 33, 38, 47-54, and 69-71 are pending. Claims 1, 14-18, 31, 33, 38, 47-54, and 69-71 are under examination. Claim 3 remains withdrawn as being drawn to a non-elected invention. 
Applicant is reminded that a withdrawn process claim must include all limitations of an allowable product/apparatus claim for the process claim to be rejoined. See MPEP 804. At present, withdrawn claim 3 does not require the subject matter of independent claim 1. 

Response to Arguments
3.	Applicant’s arguments filed on December 22, 2021 have been fully considered.
	Sequence Listing
	Applicant argues that the issue raised in the last Office action concerning the Sequence Listing has been corrected by the amendment to the specification (Remarks, page 10).
	This argument was persuasive. The objection made previously has been withdrawn. 
Objections to the Substitute Specification
Applicant argues that the objections should be withdrawn in view of the amendments to the specification (Remarks, pages 10-11). 

	Rejection of claim 52 under 35 U.S.C. 112(a) (new matter)
	Applicant argues that the rejection should be withdrawn in view of the amendments to claims 51 and 52 (Remarks, page 11).	
This argument was persuasive. The rejection has been withdrawn. 
	Rejection of claims 1, 14-18, 31, 33, 38, 47-54, and 69-71 under 35 U.S.C. 112(b)
	Applicant argues that the rejection should be withdrawn in view of the claim amendments (Remarks, pages 11-13).
	This argument was persuasive. The rejection has been withdrawn.
	  
Nucleotide and/or Amino Acid Sequence Disclosures
4.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph in the amendment filed on December 22, 2021 does not state the file size in bytes as required. See item 1) a) or 1) b) above. See also MPEP 2422.03.
Required response – Applicant must provide an amendment to the specification in compliance with 37 CFR 1.121 inserting the required correction to the incorporation-by-reference paragraph. 

Specification
5.	 The specification is objected to because the trademarks/trade names pBluescript II® and Acrometrix® must either be identified with the appropriate symbol or presented in all capital letters. See MPEP 608.01(v). The term “pBlueScript II” appears on pages 48, 49, and 85-87 of the substitute specification filed on June 22, 2020. The term “Acrometrix” appears on pages 69 and 70 of the substitute specification filed on June 22, 2020.
Claim Objections
6.	Claim 1 is objected to because of the following minor informalities. Amending the claim to replace “including at least a portion of positions 5, 7, 12, and 15 of SEQ ID NO: 2” with “including at least a portion of the nucleotide sequence containing positions 5, 7, 12, and 15 of SEQ ID NO: 2” is suggested to improve clarity. The analogous change is suggested for analogous language in claim 1 concerning the second amplification oligomer. 
	Claims 14-18, 31, 33, 38, 47-54, and 69-71 are also objected to by way of their dependency on claim 1.
	Claim 18 is also objected to because of the following minor informality. Amending the claim to replace “at least a portion of positions 80-119 of SEQ ID NO: 75” with “at least a portion of the nucleotide sequence containing positions 80-119 of SEQ ID NO: 75” is suggested.

Conclusion
7.	No claims are currently allowable. The claims are free of the prior art for the reasons set forth in the Non-Final rejection mailed on January 22, 2020. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637